       Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NAFIS ANTUAN FAISON,                  :
    Petitioner,                       :
                                      :      No. 1:18-cv-2453
      v.                              :
                                      :      (Judge Rambo)
JAMEY LUTHER, et al.,                 :      (Magistrate Judge Mehalchick)
    Respondents                       :
                             MEMORANDUM
      Before the Court are pro se Petitioner Nafis Antuan Faison (“Petitioner”)’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. No. 1),

motion to compel discovery (Doc. No. 7), and motion for clarification/status of case

(Doc. No. 8), Magistrate Judge Mehalchick’s January 14, 2020 Report and

Recommendation (Doc. No. 23) recommending that Petitioner’s § 2254 petition be

denied and that his motions be dismissed as moot, and Petitioner’s objections (Doc.

No. 26) to the Report and Recommendation. For the following reasons, the Court

will overrule Petitioner’s objections, adopt the Report and Recommendation, deny

his § 2254 petition, and dismiss as moot his remaining motions.

I.    BACKGROUND

      Petitioner was tried and convicted in the Court of Common Pleas for

Lycoming County of one count of possession with the intent to deliver a controlled

substance, one count of possession of a controlled substance, and one count of

possession of drug paraphernalia. The factual background of this case has been set
       Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 2 of 10




forth at length by Magistrate Judge Mehalchick in her Report and Recommendation

and, therefore, will not be repeated herein. (Doc. No. 23 at 2-4.) Petitioner was

sentenced to a total of twenty-two (22) to forty-four (44) months’ incarceration. His

convictions and sentence were upheld on both direct and post-conviction review in

the Pennsylvania state courts.

      In his § 2254 petition, Petitioner raises the following claims for relief:

      1.     Petitioner was denied effective assistance of counsel because trial
             counsel failed to investigate and acquire GPS information that would
             have proven that his arrest was unlawful;

      2.     Petitioner was denied effective assistance of counsel because trial
             counsel failed to file a motion to suppress the affidavit of probable
             cause that provided the basis for his arrest when the affidavit contained
             knowingly false material information;

      3.     Petitioner was denied effective assistance of counsel because, at the
             suppression hearing, trial counsel failed to present GPS tracking
             evidence clearly showing that it was impossible for him to have been
             present at the controlled buy; and

      4.     Petitioner was denied effective assistance of counsel because trial
             counsel failed to revisit the motion to suppress after the state court
             acknowledged that he was not present at the controlled buy.

(Doc. No. 22 at 5.)      In her Report and Recommendation, Magistrate Judge

Mehalchick recommends that Ground Four be dismissed as procedurally defaulted

“without justifiable cause to excuse such procedural default.” (Doc. No. 22 at 12-

16.) She recommended further that Petitioner’s remaining grounds be dismissed as




                                          2
       Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 3 of 10




meritless, a certificate of appealability not issue, and that Petitioner’s pending

motions be dismissed as moot. (Id. at 16-24.)

      In his objections, Petitioner challenges factual statements made by Magistrate

Judge Mehalchick in her Report and Recommendation. Specifically, Petitioner

maintains that a correct reading of the PCRA court’s opinion indicates that GPS data

“exonerated Petitioner of being present at the apartment” during a drug transaction.

(Doc. No. 26 at 3.) Petitioner asserts that “[t]his factual finding should have been

given deference, but was not.” (Id. (emphasis omitted).) Petitioner argues that the

Superior Court of Pennsylvania “clearly ignored the fact that the PCRA court took

judicial notice of the GPS records [at an office the record hearing] that did not place

Petitioner at the apartment during the controlled buy.” (Id. at 4.)

      Petitioner also maintains that Magistrate Judge Mehalchick “erred by

unreasonably applying the law when determining that police had probable cause to

still arrest Petitioner even absent evidence that he was at [the] earlier controlled

buy.” (Id.) Specifically, Petitioner argues that there was no probable cause to arrest

him because he was not observed committing any crime and “because there was no

evidence that [he] was engaged in criminal activity.” (Id. at 5.)

II.   LEGAL STANDARD

      When objections are timely filed to a magistrate judge’s report and

recommendation, the district court must review de novo those portions of the report


                                          3
        Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 4 of 10




to which objections are made. 28 U.S.C. § 636(c); Brown v. Astrue, 649 F.3d 193,

195 (3d Cir. 2011). Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on the

recommendations of the magistrate judge to the extent it deems proper. Rieder v.

Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000) (citing United States v. Raddatz,

447 U.S. 667, 676 (1980)).

       For those sections of the report and recommendation to which no objection is

made, the court should, as a matter of good practice, “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed.

R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citation omitted).

Nonetheless, whether timely objections are made or not, the district court may

accept, not accept, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge. 28 U.S.C. § 636(b)(1); Local Rule 72.31.

III.   DISCUSSION

       As noted above, Petitioner objects to Magistrate Judge Mehalchick’s factual

determinations as well as her application of the relevant law underlying all four (4)

grounds for relief. Essentially, Petitioner maintains that GPS data would have

indicated that he was not present at the time of the controlled buy in the apartment.

Petitioner, therefore, argues that this data would have demonstrated that officers had


                                          4
       Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 5 of 10




no basis upon which to detain and, ultimately, arrest him. For the reasons set forth

below, the Court finds Petitioner’s objections to be meritless.

      “When a police officer has ‘a reasonable articulable suspicion that criminal

activity is afoot,’ he or she may conduct a ‘brief, investigatory stop.’” United States

v. Whitfield, 634 F.3d 741, 744 (3d Cir. 2010) (quoting Illinois v. Wardlaw, 528 U.S.

119, 123 (2000)). This “reasonable suspicion” requires less than probable cause, but

there must exist “at least a minimal level of objective justification for making the

stop.” Wardlaw, 528 U.S. at 123. Factors considered by the courts to determine

whether reasonable suspicion existed include: “whether the area is a high-crime area,

a suspect’s ‘nervous, evasive behavior,’ and flight from police officers.” Whitfield,

634 F.3d at 744 (quoting Wardlaw, 528 U.S. at 124). A suspect may not have “done

or is doing anything illegal; reasonable suspicion may be ‘based on acts capable of

innocent explanation.’” Id. (quoting United States v. Valentine, 232 F.3d 350, 356

(3d Cir. 2000)). The existing circumstances, though, “must raise a suspicion that the

particular individual being stopped is engaged in wrongdoing.” United States v.

Cortez, 449 U.S. 411, 418 (1981).

      Probable cause, however, “exists whenever reasonably trustworthy

information or circumstances within a police officer’s knowledge are sufficient to

warrant a person of reasonable caution to conclude that an offense has been

committed by the person being arrested.” United States v. Myers, 308 F.3d 251, 255


                                          5
        Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 6 of 10




(3d Cir. 2002) (quoting United States v. Glasser, 750 F.2d 1197, 1206 (3d Cir.

1984)). Moreover, “a warrantless arrest by a law officer is reasonable under the

Fourth Amendment where there is probable cause to believe that a criminal offense

has been or is being committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004).

“While probable cause to arrest requires more than mere suspicion, the law

recognized that probable cause determinations have to be made on the spot under

pressure and do not require the fine resolution of conflicting evidence.” Paff v.

Kaltenbach, 204 F.3d 425, 436 (3d Cir. 2000) (internal quotation marks omitted).

Moreover, “an arrest is lawful if the officer had probable cause to arrest for any

offense, not just the offense cited at the time of arrest or booking.” Dist. of Columbia

v. Wesby, 138 S. Ct. 577, 584 n.2 (2018). Probable cause “requires only a probability

or substantial chance of criminal activity, not an actual showing of such activity.”

Id. at 586. “Whether probable cause exists is an objective determination based on

the totality of the circumstances present at the time of the challenged governmental

conduct.” United States v. Parker, No. 1:19-cr-227, --- F. Supp. 3d ----, 2020 WL

2098270, at *3 (M.D. Pa. May 1, 2020).

      As noted above, Petitioner essentially asserts that because GPS data would

have indicated that he was not in the apartment at the time of the controlled buy,

police officers had no reason to detain and, ultimately, arrest him. The Court,




                                           6
           Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 7 of 10




however, finds the following analysis by the Superior Court of Pennsylvania to be

instructive:

                 In its opinion, the suppression court relied on the following
          factors in finding reasonable suspicion:

                 After the CI Deal, [Detective] Diaz observed Peterson[1]
                 and [Petitioner] converse outside of the apartment. This
                 shows an association between Peterson and [Petitioner].
                 Diaz later observed what he suspected was [Petitioner]
                 handing currency to Peterson. The sale of cocaine to the
                 CI, the presence of [Petitioner] during the sale, the
                 movement of various people in and out of the apartment,
                 [Petitioner’s] conversations with Peterson and [Petitioner]
                 handing money to Peterson provided the police with
                 reasonable suspicion that [Petitioner] was engaged in the
                 sale of drugs.

          Opinion and Order, 1/14/15, at 5. Moreover, we note that during the
          suppression hearing, the police officer who observed [Petitioner] noted
          that the Bridge Street apartment is located in a high crime area, and
          there were specific complaints about the sale of narcotics at that
          location. N.T. (Suppression), 12/1/18, at 11-12. Reasonable suspicion
          is a less stringent standard than that required for probable cause.
          Commonwealth v. Brown, 996 A.2d 473, 477 (Pa. 2010). “In order to
          demonstrate reasonable suspicion, the police officer must be able to
          point to specific and articulable facts and reasonable inferences drawn
          from those facts in light of the officer’s experience. Commonwealth v.
          Cook, 735 A.2d 673, 677 (Pa. 1999).

                 Given the facts as set forth by the detective surveilling
          [Petitioner], even if [Petitioner] had been able to produce “viable GPS
          evidence” establishing that [he] was not in the Bridge Street apartment
          at the time of the controlled buy, that fact does not exonerate him nor
          does it prove that the police did not have reasonable suspicion to detain
          him. Indeed, as the PCRA court stated, “[The suppression court]
          determined that the officers did have reasonable suspicion to detain

1
    Peterson is the individual who sold the drugs to the CI.
                                                   7
       Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 8 of 10




      [Petitioner] in the Family Dollar parking lot outside any authority
      granted by the search warrant.” Trial Court Opinion, 1/30/18, at 6. The
      suppression court’s determination was affirmed by this Court on direct
      appeal. Faison, 1442 MDA 2015 (unpublished memorandum).
      Appellant’s counsel, therefore, was not ineffective for failing to raise a
      meritless claim.

(Doc. No. 21-2 at 27-29.) Upon review of the record, the Court concludes that the

Superior Court’s determination regarding reasonable suspicion was neither contrary

to or involved an unreasonable application of Federal law nor was an unreasonable

determination of the facts.

      Petitioner also asserts that Magistrate Judge Mehalchick “unreasonably

appl[ied] the law when determining that police had probable cause to still arrest

Petitioner even absent evidence that was at [the] earlier controlled buy.” (Doc. No.

26 at 4.) The Court disagrees. Even if GPS data established that Petitioner was not

present during the controlled buy, the record still reflects that officers observed

heavy foot traffic at the Bridge Street apartment indicative of drug trafficking;

observed Peterson and Petitioner conversing outside the apartment; saw Petitioner

hand currency to Peterson; and saw Petitioner leave the apartment. While Petitioner

is correct that “[m]ere presence at a given location cannot in and of itself constitute

probable cause to arrest,” United States v. Butts, 704 F.3d 701, 704 (3d Cir. 1983),

Magistrate Judge Mehalchick correctly noted that probable cause exists if “at the

moment the arrest was made . . . the facts and circumstances within [officers’]

knowledge and of which they had reasonably trustworthy information were
                                          8
       Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 9 of 10




sufficient to warrant a prudent man in believing” that a crime had been committed.

See Hunter v. Bryant, 502 U.S. 224, 228 (1991) (quoting Beck v. Ohio, 379 U.S. 89,

91 (1964)). Moreover, a resulting arrest, search, and seizure of evidence is valid

even where an understandable mistake is made and the arrest is a reasonable

response to the situation. See California v. Hill, 401 U.S. 797, 804-05 (1971). Upon

review of the record, the Court finds that Magistrate Judge Mehalchick correctly

conclude that, notwithstanding Petitioner’s reliance on the GPS data, Petitioner has

not demonstrated that, at the time of his arrest, it was unreasonable for officers to

believe that he was present in the apartment at the time of the controlled buy. (Doc.

No. 23 at 21-23.)

      Having considered Petitioner’s objections, the Court concludes that

Magistrate Judge Mehalchick correctly concluded that Petitioner has not

demonstrated any prejudice from trial counsel’s failure to present GPS data

indicating that Petitioner was not present during the controlled buy. Accordingly,

Petitioner’s objections will be overruled, and the Court will adopt Magistrate Judge

Mehalchick’s Report and Recommendation.

IV.   CONCLUSION

      For the foregoing reasons, the Court will overrule Petitioner’s objections

(Doc. No. 26) and adopt the Report and Recommendation (Doc. No. 23). The Court




                                         9
      Case 1:18-cv-02453-SHR Document 27 Filed 08/07/20 Page 10 of 10




will, therefore, deny Petitioner’s § 2254 petition (Doc. No. 1) and dismiss as moot

his remaining motions (Doc. Nos. 7, 8). An appropriate Order follows.

                                             s/ Sylvia H. Rambo
                                             United States District Judge

Dated: August 7, 2020




                                        10
